Citation Nr: 1513901	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression. 

8.  Entitlement to service connection for hemorrhoids/rectal tears.

9.  Whether the reduction from 10 percent to zero percent, effective September 2014, was proper for service-connected residuals of a stress fracture of the left mid tibia.

10.  Entitlement to an increased rating for residuals of a stress fracture of the left mid tibia.  

11.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2007, October 2013, and June 2014 rating decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Decision Review Office in January 2013.

The April 2007 decision continued a 10 percent rating for residuals of a stress fracture of the left mid tibia, and denied a higher rating.  The Veteran appealed this issue, so the Board has included on appeal the issue phrased as entitlement to an increased rating for residuals of a stress fracture of the left mid tibia.  After a November 2012 proposal that a reduction of the rating was in order, in an April 2013 rating decision, the 10 percent rating was continued for residuals of a stress fracture of the left mid tibia.  However, a June 2014 rating decision reflects a determination that there was clear and unmistakable error in the April 2013 rating decision, and a reduction to zero percent was ultimately implemented, effective September 2014.  This action is essentially arises out of the increased rating claim that was already on appeal.  Thus, the Board has also included on appeal the issue phrased as whether the reduction from 10 percent to zero percent, effective September 2014, was proper for service-connected residuals of a stress fracture of the left mid tibia.

The October 2013 rating decision denied service connection for a psychiatric disorder, to include anxiety and depression, and for hemorrhoids/rectal tears.

In June 2014, the Veteran filed a notice of disagreement (NOD) with the October 2013 rating decision.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issues are reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2014, the Veteran requested a Board hearing via videoconference.  As such, the Veteran is to be scheduled for a Board video hearing.  

As noted in the introduction, in June 2014, the Veteran submitted a NOD with the denial of service connection for a psychiatric disorder and hemorrhoids/rectal tears in the October 2013 rating decision.  The RO has not issued a SOC with respect to these issues.  The claims must be remanded for issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC regarding service connection for a psychiatric disorder and hemorrhoids/rectal tears.  The issues are to be certified to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran for a video conference hearing with a Veterans Law Judge.  Thereafter, return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

